Title: From George Washington to Maria I of Portugal, 21 February 1791
From: Washington, George
To: Maria I (of Portugal)



Great and good Friend,
[Philadelphia, 21 February 1791]

Desirous to promote a friendly and useful Intercourse between the Subjects of your Majesty and the Citizens of these States, and to give Proofs of our Goodwill and Consideration towards your Majesty, I have named David Humphreys, one of our distinguished Citizens, Minister Resident for the United States of America near your Majesty. He knows the Interest we take and shall ever take in your Prosperity and Happiness, and I beseech your Majesty to give entire Credence to whatever he shall deliver on our Part, and most of all when he shall assure you of the Sincerity of our Friendship. I pray God to keep you,

great and good Friend, under his holy Protection. Written at Philadelphia the Twenty first Day of February, one thousand seven hundred and ninety one. Your good Friend

Go: Washington
By the PresidentTh: Jefferson

